Citation Nr: 1313346	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to a rating higher than 30 percent prior to May 24, 2012, and a rating higher than 70 percent from May 24, 2012, for depression.

4.  Entitlement to a rating higher than 10 percent prior to April 6, 2010, and a rating higher than 20 percent from April 6, 2010, for degenerative joint disease of the lumbar spine.  

5.  Entitlement to an effective date earlier than May 24, 2012, for the grant of a total disability rating for compensation based on individual unemployability.  



REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1973 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2004 (regarding service connection for gastrointestinal disability), January 2011 (regarding service connection for ischemic heart disease), June 2011 (regarding the ratings assigned for depression and degenerative joint disease of the lumbar spine), and January 2013 (regarding an earlier effective date for a total disability compensation rating award) of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The judge who conducted the hearing is no longer employed by the Board.  After the Veteran was informed of this in September 2008 and given an opportunity for another hearing before a judge who would decide his claim, he did not respond.  Thus, the Board continues with appellate review.  

As to the gastrointestinal disability claim, the Board previously denied reopening the claim in a January 2007 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion to vacate the Board's decision and remand the case to the Board, which was granted by the Court in July 2008.  In a November 2008 decision, the Board reopened the claim and remanded the case to the RO for additional development.  Thereafter, the case was returned to the Board for its consideration.  In a September 2010 decision, the Board denied the claim on the merits, and the Veteran appealed the decision to the Court.  In a July 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision. 

As to the claim for a higher rating for depression, in a recent rating decision the RO in January 2013 granted a 70 percent rating for depression, effective May 24, 2012.  A rating codesheet in January 2013 reflects that award and the additional award of a total disability rating for compensation based on individual unemployability, also effective May 24, 2012.  The Veteran continues his appeal for a higher rating and for an earlier effective date for the total disability compensation rating.  

It is noted that the Veteran's representative in a March 2013 letter to the Board indicated that the Veteran was "preparing to file an NOD with the effective date assigned for his depression."  Until such notice of disagreement is received, the Board does not have jurisdiction over the earlier effective date matter, and it will not be addressed further in this document.  

The appeal is REMANDED to the RO.  


REMAND

Regarding the issue of service connection for a gastrointestinal disability, diagnosed as GERD and IBS, in a July 2012 Memorandum Decision, the Court determined that an April 2010 VA examination report, upon which the Board relied in its decision of September 2010, was inadequate to decide the claim.  In particular, the Court observed that the VA examiner's negative nexus opinion was based solely on a lack of chronicity of gastrointestinal conditions in service or within ten years after discharge from service.  The Court noted that service connection may be established by showing continuity of symptomatology, and that in this case the record showed the Veteran was treated for gastrointestinal problems in service and presented lay statement and testimony to the effect that he continuously experienced stomach problems since his separation from service.  The Court stated that the Veteran should be provided an adequate medical opinion.  To ensure compliance with the Court's directive, additional development under the duty to assist is needed. 

Regarding the issue of service connection for ischemic heart disease, the RO in a January 2011 rating decision denied the claim.  The Veteran filed a notice of disagreement with the decision in February 2011, and in April 2012 the RO issued him a statement of the case.  The Veteran's representative asserted in a March 2013 letter to the Board that the Veteran then filed a substantive appeal (VA Form 9) on May 1, 2012 to perfect his appeal to the Board, but a review of the Veteran's current claims file (including both paper and electronic files) does not disclose the receipt of the substantive appeal.  The RO should locate and associate with the claims file the substantive appeal claimed to have been filed on May 1, 2012.  

Regarding the issues of higher ratings for depression and for degenerative joint disease of the lumbar spine, the RO in a June 2011 rating decision denied the Veteran's claims for a higher rating.  The Veteran filed a notice of disagreement with the decision in December 2011.  As asserted by the Veteran's representative in a March 2013 letter to the Board, the RO then issued a statement of the case in January 2013, following which the Veteran perfected his appeal to the Board with the filing of a substantive appeal on March 12, 2013.  A review of the current claims file does not disclose either the statement of the case or the substantive appeal.  The RO should locate the missing documents and associate them with the claims file.  

Regarding the issue of an effective date earlier than May 24, 2012, for the grant of a total disability rating for compensation based on individual unemployability, the Veteran's representative indicated in a March 2013 letter to the Board that it was the Veteran's intention to initiate an appeal as to the assigned effective date for the award.  He requested that the RO issue a statement of the case on the issue.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination to determine whether it is at least as likely as not (a 50 percent probability or better) that his GERD and IBBS had onset during, or are etiologically related to gastrointestinal complaints documented during, his period of service from February 1973 to March 1976.  The Veteran's claims file must be made available to the examiner for review.

In formulating the opinion, the VA examiner is asked to consider, and address as appropriate, the following significant facts as determined by the Board based on the procurable and assembled data.

*The service treatment records show that in November 1974 the Veteran was seen with a complaint of nausea, vomiting, and stomach cramps, and the abdomen was noted to be tender to palpation over the liver.  In December 1974, he was seen for unexplained weight loss (about 20 pounds) over a period of four months.  An UGI X-ray later that month was interpreted to be normal.  A Reserve service record in October 1979 showed normal abdomen and viscera on examination, and on a report of medical history at that time the Veteran denied frequent indigestion, stomach or intestinal problems, or recent gain or loss of weight.  

*After service, the Veteran reported a history of stomach problems with nausea, vomiting, and diarrhea to VA in January 1998; he underwent an UGI series, which reflected a normal esophagogram and small bowel series, but the examiner noted a mild deformity of the duodenal bulb that was "probably residuals of old ulcer disease."  In an August 1999 disability claim, the Veteran stated he had a stomach condition that had begun in 1974.  In April 2002, he was treated for complaints of constipation and burning epigastric pain (he reported a history of ulcers in 1986 and 1987).  A VA outpatient record in May 2004 noted a history of severe IBS.  

*In a statement, the Veteran asserted he was compelled to eat staples and paper tags with Tabasco sauce in service and had experienced stomach troubles since then.  At a hearing in 2006, he testified to ongoing stomach trouble since he separated from service.  

*At a April 2010 VA examination, the diagnoses were GERD and IBS, but the examiner's opinion that stated the conditions were not related to service has since been deemed inadequate because it was based solely on a lack of chronicity of gastrointestinal conditions in service or within ten years after discharge from service (it is recognized that service connection may be established by showing continuity of symptomatology, and that in this case the record showed the Veteran was treated for gastrointestinal problems in service and he presented lay statements and testimony to the effect that he continuously experienced stomach problems since his separation from service).  

The examiner must explain the rationale for all opinions.

If, however, after a review of the record, the examiner concludes that there is insufficient information to provide a requested opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's gastrointestinal disability. 

2.  Associate with the claims file the following documents:  (a) the Veteran's substantive appeal (on VA Form 9) filed on May 1, 2012 as to the claim of service connection for ischemic heart disease; (b) the statement of the case allegedly issued in January 2013 as to the claims of a higher rating for depression and degenerative joint disease of the lumbar spine, and (c) the Veteran's substantive appeal (on VA Form 9) filed on March 12, 2013 as to the claims of a higher rating for depression and degenerative joint disease of the lumbar spine.  

3.  Furnish the Veteran and his attorney a statement of the case on the claim of an effective date earlier than May 24, 2012, for the grant of a total disability rating for compensation based on individual unemployability.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

4.  After the above development is completed, adjudicate the claims, taking into consideration any evidence added to the file since the RO's last review.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).




